DETAILED ACTION
This Office Action is in response to the communication filed on 07/29/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 11019060 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Shekhar Vyas (Reg. No. 46166) on 07/15/2022.
The application has been amended as follows:
Claim 1: 
	Last line: replace "the reverse proxy server is configured to perform authentication to enable or prevent access to the content despite having an authentication token considered valid by a content delivery network (CDN)." with --the reverse proxy server is configured to perform authentication to enable or prevent access to the content despite having an authentication token considered valid by a content delivery network (CDN), wherein the CPN system is located upstream from the CDN.--
Claim 8: 
	Line 2: replace "fora" with --for a--
Claim 10: 
	Lines 3-6: replace "the reverse proxy server is coupled to a key-value store and an authentication table the key-value store and the authentication table being distributed to one or more nodes of the network to enable session tracking and authorization at the one or more nodes of the network;" with --the reverse proxy server is coupled to a key-value store and an authentication table, the key-value store and the authentication table being distributed to one or more nodes of the network to enable session tracking and authorization at the one or more nodes of the network;--
	Last line: replace "the reverse proxy server is configured to perform authentication to enable or prevent access to the content despite having an authentication token considered valid by a content delivery network (CDN)." with --the reverse proxy server is configured to perform authentication to enable or prevent access to the content despite having an authentication token considered valid by a content delivery network (CDN), wherein the reverse proxy server is coupled to a load balancer and is located upstream from the CDN.--
Allowable Subject Matter
Claims 1-15 are allowed.
Prior arts found:
Prior art US 2003/0161335 discloses a method and system to dynamically present a payment gateway to a content requester commences when a content distributor receives a request for access to a content item provided by a content provider. 
Prior art US 2011/0295997 discloses a system of electronic content delivery and more specifically to intelligent targeting of invitational content to a user based on the user's previous activities.
Prior art US 2016/0065576 discloses the functionality of an object cache in a server can be extended to monitor and track web traffic, and in particular to perform rate accounting on selected web traffic. As the server communicates with clients (e.g., receiving HTTP requests and responding to those requests), the server can use its existing object cache storage and existing object cache services to monitor web traffic by recording how often a client makes a particular request in the object cache and/or other data about the requests. 
Prior art US 2012/0320824 discloses receiving and caching content from a content distribution network when a load of a cellular link to the content distribution network is low. The cache server provides a device access to the content cached in the cache server via the wireless network.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "wherein the key-value store comprises asynchronous replication integrated with caching of system data between the key-value store and one or more caching servers, the key-value store being queried to determine, based on a provided channel identifier and a key index value, an origin server identifier associated with an origin server coupled to the reverse proxy server…the reverse proxy server is configured to perform authentication to enable or prevent access to the content despite having an authentication token considered valid by a content delivery network (CDN), wherein the CPN system is located upstream from the CDN" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 10: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 10: "wherein the key-value store comprises asynchronous replication integrated with caching of system data between the key-value store and one or more caching servers, the key-value store being queried to determine, based on a provided channel identifier and a key index value, an origin server identifier associated with an origin server coupled to the reverse proxy server…the reverse proxy server is configured to perform authentication to enable or prevent access to the content despite having an authentication token considered valid by a content delivery network (CDN), wherein the reverse proxy server is coupled to a load balancer and is located upstream from the CDN" in combination with other limitations as a whole and in the context recited in claim 10.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/           Primary Examiner, Art Unit 2436